Title: From Thomas Jefferson to John Lamb, 20 June 1786
From: Jefferson, Thomas
To: Lamb, John



Sir
Paris, June 20. 1786.

Having communicated to Mr. Adams the information received at different times from yourself, from Mr. Randall and Mr. Carmichael, we find that the sum likely to be demanded by Algiers for the ransom of our prisoners as well as for peace is so infinitely beyond our powers and the expectations of Congress, that it has become our duty to refer the whole matter back to them. Whether they will chuse to buy a peace, to force one, or to do nothing, will rest in their pleasure. But that they may have all the information possible to guide them in their deliberations, we think it important that you should return to them. No time will be lost by this, and perhaps time may be gained. It is therefore our joint desire that you repair immediately to New-York for the purpose of giving to Congress all the information on this subject which your journey has enabled you to acquire. You will consider this request as coming from Mr. Adams as well as myself, as it is by express authority from him that I join him in it. I am of opinion it will be better for you to come to Marseilles and by Paris: because there is a possibility that fresh orders to us from Congress might render it useful that we also should have received from you all possible information on this subject. And perhaps no time may be lost by this, as it might be long before you would get a passage from Alicant to America. I am Sir your most obedient & most humble servant,

Th: Jefferson

